Citation Nr: 0206470	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active military service from March 21 
to July 30, 1966, and from May 13, 1968, to September 16, 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased rating for PTSD in excess of 30 percent.  The 
veteran testified at a hearing at the RO in September 2000.  

Previously, this case was before the Board in April 2001 when 
it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by panic attacks more 
than once per week, impairment of short-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships, 
resulting in occupational and social impairment with reduced 
reliability and productivity.  

2.  The veteran does not experience symptoms to a degree that 
he is deficient in most areas, such as work, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

A 50 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.27, 4.130 (Diagnostic Code 9411) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is the more recent 
evidence, however, that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently rated as 
30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  Under these criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Based on a review of the evidence, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, the 
veteran's PTSD warrants a 50 percent rating.  

When examined by VA in July 1999, the veteran reported that 
he had been retired since January 1993 because of a severe 
accident at a construction site.  His daily morning routine 
included waking up around 7:00 a.m., making a pot of coffee, 
and watching the news for an hour.  The veteran stated that 
he was not very active socially although he reported a good 
relationship with his wife, to whom he had been married for 
35 years.  Mental status examination revealed that the 
veteran was well groomed.  Speech was pressured and hesitant 
at times.  Mood was anxious.  Affect was labile.  He reported 
visual hallucinations but not auditory hallucinations or 
illusions.  Thought process was goal oriented.  There were no 
preoccupations or obsessions.  There were no delusions, or 
suicidal or homicidal ideations.   On a scale of 1 to 10, 
with 1 being very depressed and 10 being happy, the veteran 
stated that he was about a 7.  He reported that he was very 
anxious and had recurrent and intrusive recollections of 
events that occurred in Vietnam.  He noted difficulty falling 
and staying awake.  He was irritable, hypervigilant, and had 
an exaggerated startle response.  Chronic, moderate, PTSD was 
diagnosed.   A Global Assessment of Functioning (GAF) score 
of 60 was assigned.  

Correspondence from the veteran's private treating 
psychologist, dated in December 2000, indicates that the 
veteran had been treated for PTSD for a number of years, 
since the veteran's industrial accident.  The psychologist 
submitted progress notes, dated from April 1997 to June 2001, 
which support such treatment.  The psychologist opined that 
the trauma of the industrial accident, which involved the 
veteran being buried alive when a building where he was 
working collapsed, exacerbated his PTSD.  The psychologist 
noted that it was clear that the veteran's PTSD had worsened 
some.  The veteran was reporting frequent panic attacks.  The 
psychologist opined that PTSD tended to be a chronic 
condition and that symptom pattern or severity could be 
variable.  It was difficult to give a completely accurate 
prognosis but the doctor anticipated that the veteran would 
continue to be somewhat symptomatic and require continued 
treatment.  The psychologist also stated that, as is often 
the case when individuals with PTSD were unable to work due 
to other problems, their PTSD symptoms often became more 
problematic.

When examined by VA in July 2001, the veteran reported that, 
in the past one to one and half years, he had been going 
downhill.  He reported problems that included trouble 
sleeping, getting frustrated easily, and grinding his teeth.  
He reported having very good relationships with his wife and 
sons.  He reported a typical day was fairly busy.  He woke up 
around 7:00 a.m., turned on the television, shaved, and 
brushed his teeth.  He would then go to a local restaurant 
and have coffee or something to eat.  He would then go to the 
gym from 9:30 a.m. to 11:30 a.m. three days a week, and then 
return home and walk the dogs.  In the afternoon, he did yard 
work.  On Wednesdays, he and his wife would go to the movies 
in the afternoon.  After dinner, he would watch television 
with his wife.  He noted that he and wife did not socialize a 
lot.  He enjoyed gardening, but no longer fished.  Mental 
status examination revealed that the veteran appeared to be 
overweight, dressed neatly, cleanly, and appropriately.  He 
was somewhat tense; however, he was able to relax throughout 
the interview.  His speech showed some pressure to it.  He 
had full range of affect.  There were no auditory or visual 
hallucinations, except for what appeared to be memories which 
were so intense that it seemed like he was seeing blood and 
hearing mortar rounds.  Thought process was goal directed.  
There were no obsessions or delusions.  There was no suicidal 
or homicidal ideation.  Short-term memory suggested some 
impairment.  Abstract thinking and reasoning were quite poor.  
On a scale of 1 to 10, with 0 being very depressed and 10 
being happy, the veteran stated that he was a 5.  He reported 
that he was very anxious.  He reported that he had an average 
of 2 panic attacks a week, which he stated felt like heart 
attacks.  The examiner noted that the veteran continued to 
have recurrent dreams and nightmares.  He had a diminished 
interest in things that he once found very interesting.  He 
was more of a loner now.  Chronic, severe PTSD was diagnosed.   
A GAF score of 55 was assigned.  The examiner opined that the 
veteran's symptoms were occasional.   

The Board notes that the recent medical evidence may be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as short-term memory 
impairment, panic attacks more than once a week, disturbances 
of mood and motivation, and difficulty in establishing and 
maintaining effective relationships.  As observed in the 
July 2001 VA examination, the veteran was oriented to person, 
time, and place, and had adequate concentration.  There was 
no evidence of hallucinations or delusions.  However, he 
still had recurrent and intrusive distressing recollections 
of his service experiences.  Although it was noted that the 
veteran was not working, it appears likely that this was due 
to his industrial accident in 1993, especially when the GAF 
score of 55 for his psychiatric well being is considered.  It 
has also been shown that he has difficulty in establishing 
and maintaining effective relationships as evidenced by his 
avoiding activities outside the home; however, the veteran 
has continued to maintain very good relationships with his 
wife and sons.

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9411 (2000).  

In this case, the veteran does not have the symptomatology 
typical of a higher rating of 70 percent.  He has been able 
to maintain personal hygiene and other basic activities of 
daily living.  Although he was described as having flashbacks 
and nightmares, he has not had near-continuous panic or 
depression, and does not experience other symptoms 
characteristic of the 70 percent rating.  He did not report 
having experienced suicidal or homicidal thoughts, and he did 
not have obsessive or ritualistic behavior.  He has not had a 
history of an inability to control his behavior and has not 
had outbursts of anger or irritability.  Indeed, it is the 
criteria for the 50 percent rating that specifically refer to 
disturbances akin to those experienced by the veteran-
problems with motivation and mood, panic attacks, short-term 
memory impairment, difficulty in establishing and maintaining 
effective relationships, etc.  Although he has had problems 
with social isolation, such problems have not resulted in 
deficiencies in most areas.  Consequently, the Board finds 
that his symptoms are best represented by the criteria for a 
50 percent rating, not those required for the 70 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation than the 
50 percent rating assigned, suggesting a claim for an 
extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the veteran's claim for an increased 
rating.  The Board finds that further action by the RO in 
accordance with the VCAA is not necessary in this case.  This 
is so because the requirements of the law have been 
satisfied, especially after the Board's April 2001 remand.  
The veteran and his representative were notified in a letter 
from the RO, dated in April 2001, of the changes brought 
about by the VCAA and of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  He also has been notified at 
different times of the criteria by which his claim was to be 
judged.  The Board also concludes that the RO has taken all 
action necessary to assist in the development of the claim 
and there is no indication that additional evidence exists 
which would help substantiate it.  The veteran has been 
afforded multiple examinations in connection with the current 
appeal, and the RO has sought clarifying medical evidence 
where required.  Moreover, the veteran has provided testimony 
at the RO in September 2000 in support of his claim.  Thus, 
in the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

